Exhibit 10.23

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of August 10, 2016, by and between MARCUS & MILLICHAP, INC., a Delaware
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of June 1, 2014, as amended from time to time (“Credit Agreement”).

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Amendments.

(a)     Section 1.1.(a) of the Credit Agreement is hereby deleted in its
entirety, and the following substituted therefor:

“(a)     Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including June 1, 2019, not to exceed at any time the aggregate principal amount
of Sixty Million Dollars ($60,000,000) (“Line of Credit”), the proceeds of which
shall be used for working capital and general corporate needs (including,
without limitation, mergers and acquisitions and international expansion
permitted or not prohibited under this Agreement). Borrower’s obligation to
repay advances under the Line of Credit shall be evidenced by a promissory note
dated as of June 1, 2014 (as amended from time to time, “Line of Credit Note”),
all terms of which are incorporated herein by this reference.”

(b)     Section 5.3. of the Credit Agreement is hereby deleted in its entirety,
and the following substituted therefor:

“SECTION 5.3. MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate with any other entity (provided that any Obligor other than Borrower
may merge into any other Obligor); make any substantial change in the nature of
such Obligor’s business as conducted as of the date hereof; nor sell, lease,
transfer or otherwise dispose of all or a substantial or material portion of
such Obligor’s assets except in the ordinary course of its business, and except,
to the extent they constitute transfers of assets, advances, loans and
investments allowed under Section 5.6 below.”

(c)     Section 5.6. of the Credit Agreement is hereby deleted in its entirety,
and the following substituted therefor:

“SECTION 5.6. LOANS, ADVANCES, INVESTMENTS. With respect to Borrower and the
other Obligors on a combined basis, make any loans or advances to or investments
in any person or entity, except for (i) loans, advances and investments to or in
one or more persons or entities, which are considered employees or independent
contractors up to an aggregate amount not to exceed $45,000,000



--------------------------------------------------------------------------------

outstanding at any one time (in addition to acquisitions allowed under Section
5.4 above), (ii) loans, advances and investments to or in non-Obligor entities
that are organized outside the United States up to an aggregate amount not to
exceed $15,000,000 outstanding at any one time, and (iii) investments in
marketable securities pursuant to Borrower’s investment policy as approved by
its Board of Directors from time to time.”

(d)     The Bank’s contact information in Section 7.2 of the Credit Agreement is
hereby deleted in its entirety, and the following substituted therefor:

 

  “BANK: WELLS FARGO BANK, NATIONAL ASSOCIATION

21255 Burbank Blvd., Suite 110

Woodland Hills, CA 91367

Attention: Jamie Chen”

2. Amendment and Renewal Fee. In consideration of the changes set forth in this
Amendment and as a condition to the effectiveness hereof, Borrower shall pay to
Bank a non-refundable fee of $35,000.00.

3. Affirmation. Except as specifically provided herein, all terms and conditions
of the Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

4. Borrower Representations and Certifications. Borrower hereby remakes all
representations and warranties contained in the Credit Agreement and reaffirms
all covenants set for therein. Borrower further certifies that as of the date of
this Amendment there exists no Event of Default as defined in the Credit
Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

MARCUS & MILLICHAP, INC.     WELLS FARGO BANK, NATIONAL ASSOCIATION By:   LOGO
[g234118g71x78.jpg]     By:   LOGO [g234118g45x44.jpg] Name:   Martin E. Louie  
  Name:   Jamie Chen Title:   Senior Vice President and CFO     Title:   Senior
Vice President

 

2



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE

 

$60,000,000     Los Angeles, California   

August 10, 2016

FOR VALUE RECEIVED, the undersigned MARCUS & MILLICHAP, INC., a Delaware
corporation (“Borrower”) promises to pay to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Bank”) at its office at 21255 Burbank Blvd., Suite 110,
Woodland Hills, CA 91367, or at such other place as the holder hereof may
designate, in lawful money of the United States of America and in immediately
available funds, the principal sum of Sixty Million Dollars ($60,000,000), or so
much thereof as may be advanced and be outstanding, with interest thereon, to be
computed on each advance from the date of its disbursement as set forth herein.
This Note amends, restates and replaces in full that certain Revolving Line of
Credit Note dated June 1, 2014, as amended to the date hereof.

DEFINITIONS:

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

(a)     “Base Rate” means, for any day, a fluctuating rate equal to the highest
of: (i) the Prime Rate in effect on such day, (ii) a rate determined by Bank to
be one and one-half percent (1.50%) above Daily One Month LIBOR in effect on
such day, and (iii) the Federal Funds Rate plus one and one-half percent
(1.50%).

(b)     “Daily One Month LIBOR” means, for any day, the rate of interest equal
to LIBOR then in effect for delivery for a one (1) month period.

(c)     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers for the
immediately preceding day, as published by the Federal Reserve Bank of New York;
provided that if no such rate is so published on any day, then the Federal Funds
Rate for such day shall be the rate most recently published, and further
provided that if the Federal Funds Rate determined as provided above would be
less than zero percent (0.0%), then the Federal Funds Rate shall be deemed to be
zero percent (0.0%).

(d)     “LIBOR” means (i) for the purpose of calculating effective rates of
interest for loans making reference to LIBOR Periods, the rate of interest per
annum determined by Bank based on the rate for United States dollar deposits for
delivery on the first day of each LIBOR Period for a period approximately equal
to such LIBOR Period as reported on Reuters Screen LIBOR01 page (or any
successor page) at approximately 11:00 a.m., London time, two London Business
Days prior to the first day of such LIBOR Period (or if not so reported, then as
determined by Bank from another recognized source or interbank quotation), or
(ii) for the purpose of calculating effective rates of interest for loans making
reference to the Daily One Month LIBOR Rate, the rate of interest per annum
determined by Bank based on the rate for United States dollar deposits for
delivery of funds for one (1) month as reported on Reuters Screen LIBOR01 page
(or any successor page) at approximately 11:00 a.m., London time, or, for any
day not a London Business Day, the immediately preceding London Business Day (or
if not so reported, then as determined by Bank from another recognized source or
interbank quotation); provided, however, that if LIBOR determined as provided
above would be less than zero percent (0.0%), the LIBOR shall be deemed to be
zero percent (0.0%).

 

Amended and Restated Revolving Note



--------------------------------------------------------------------------------

(e)     “LIBOR Period” means a period commencing on a Los Angeles Business Day
and continuing for one, two, three, six or twelve months, as designated by
Borrower, during which all or a portion of the outstanding principal balance of
this Note bears interest determined in relation to LIBOR; provided however, that
(i) no LIBOR Period may be selected for a principal amount less than One Million
Dollars ($1,000,000), (ii) if the day after the end of any LIBOR Period is not a
Los Angeles Business Day (so that a new LIBOR Period could not be selected by
Borrower to start on such day), then such LIBOR Period shall continue up to, but
shall not include, the next Los Angeles Business Day after the end of such LIBOR
Period, unless the result of such extension would be to cause any immediately
following LIBOR Period to begin in the next calendar month in which event the
LIBOR Period shall continue up to, but shall not include, the Los Angeles
Business Day immediately preceding the last day of such LIBOR Period, and (iii)
no LIBOR Period shall extend beyond the scheduled maturity date hereof.

(f)     “London Business Day” means any day that is a day for trading by and
between banks in Dollar deposits in the London interbank market.

(g)     “Los Angeles Business Day” means any day except a Saturday, Sunday or
any other day on which commercial banks in Los Angeles are authorized or
required by law to close.

(h)     “Prime Rate” means at any time the rate of interest most recently
announced within Bank at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Bank’s base rates and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.
If the rate of interest announced by Bank as its Prime Rate at any time is less
than zero percent (0.0%), then for purposes of this Note the Prime Rate shall be
deemed to be zero percent (0.0%).

(i)     “State Business Day” means any day except a Saturday, Sunday or any
other day on which commercial banks in the jurisdiction described in “Governing
Law” herein are authorized or required by law to close.

INTEREST:

(a)     Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) either
(i) at a fluctuating rate per annum zero percent (0.00%) above the Base Rate in
effect from time to time, or (ii) at a fixed rate per annum determined by Bank
to be eight hundred seventy five one thousandths of one percent (0.875%) above
LIBOR in effect on the first day of the applicable LIBOR Period. When interest
is determined in relation to the Base Rate, each change in the rate of interest
hereunder shall become effective on the date each Base Rate change is announced
within Bank. With respect to each LIBOR selection hereunder, Bank is hereby
authorized to note the date, principal amount, interest rate and LIBOR Period
applicable thereto and any payments made thereon on Bank’s books and records
(either manually or by electronic entry) and/or on any schedule attached to this
Note, which notations shall be prima facie evidence of the accuracy of the
information noted.

 

Amended and Restated Revolving Note



--------------------------------------------------------------------------------

(b)     Selection of Interest Rate Options. Subject to the provisions herein
regarding LIBOR Periods and the prior notice required for the selection of a
LIBOR interest rate, (i) at any time any portion of this Note bears interest
determined in relation to LIBOR for a LIBOR Period, it may be continued by
Borrower at the end the LIBOR Period applicable thereto so that all or a portion
thereof bears interest determined in relation to the Base Rate or to LIBOR for a
new LIBOR Period designated by Borrower, (ii) at any time any portion of this
Note bears interest determined in relation to the Base Rate, Borrower may
convert all or a portion thereof so that it bears interest determined in
relation to LIBOR for a LIBOR Period designated by Borrower, and (iii) at the
time an advance is made hereunder, Borrower may choose to have all or a portion
thereof bear interest determined in relation to the Base Rate or to LIBOR for a
LIBOR Period designated by Borrower.

To select an interest rate option hereunder determined in relation to LIBOR for
a LIBOR Period, Borrower shall give Bank notice thereof that is received by Bank
prior to 11:00 a.m. California time on a State Business Day at least two State
Business Days prior to the first day of the LIBOR Period, or at a later time
during such State Business Day if Bank, at its sole discretion, accepts
Borrower’s notice and quotes a fixed rate to Borrower. Such notice shall
specify: (A) the interest rate option selected by Borrower, (B) the principal
amount subject thereto, and (C) for each LIBOR selection, the length of the
applicable LIBOR Period. If Bank has not received such notice in accordance with
the foregoing before an advance is made hereunder or before the end of any LIBOR
Period, Borrower shall be deemed to have made a Base Rate interest selection for
such disbursement or the principal amount to which such LIBOR Period applied.
Any such notice may be given by telephone (or such other electronic method as
Bank may permit) so long as it is given in accordance with the foregoing and,
with respect to each LIBOR selection, if requested by Bank, Borrower provides to
Bank written confirmation thereof not later than three State Business Days after
such notice is given. Borrower shall reimburse Bank immediately upon demand for
any loss or expense (including any loss or expense incurred by reason of the
liquidation or redeployment of funds obtained to fund or maintain a LIBOR
borrowing) incurred by Bank as a result of the failure of Borrower to accept or
complete a LIBOR borrowing hereunder after making a request therefor. Any
reasonable determination of such amounts by Bank shall be conclusive and binding
upon Borrower.

(c)     Taxes and Regulatory Costs. Borrower shall pay to Bank immediately
within ten (10) Los Angeles Banking Days after written demand, in addition to
any other amounts due or to become due hereunder, any and all (i) withholdings,
interest equalization taxes, stamp taxes or other taxes (except income and
franchise taxes) imposed by any domestic or foreign governmental authority and
related in any manner to LIBOR, and (ii) costs, expenses and liabilities arising
from or in connection with reserve percentages prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for “Eurocurrency
Liabilities” (as defined in Regulation D of the Federal Reserve Board, as
amended), assessment rates imposed by the Federal Deposit Insurance Corporation,
or similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR. In determining which
of the foregoing are attributable to any LIBOR option available to Borrower
hereunder, any reasonable allocation made by Bank among its operations shall be
conclusive and binding upon Borrower.

(d)     Payment of Interest. Interest accrued on this Note shall be payable on
the first day of each calendar month, commencing September 1, 2016.

 

Amended and Restated Revolving Note



--------------------------------------------------------------------------------

(e)     Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to two percent (2%) above
the rate of interest from time to time applicable to this Note.

BORROWING AND REPAYMENT:

(a)     Borrowing and Repayment. Borrower may from time to time during the term
of this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount stated above. The unpaid principal balance of
this obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on June 1, 2019.

(b)     Advances. Advances hereunder, to the total amount of the principal sum
stated above and subject to the terms and conditions of the Credit Agreement
defined below, may be made by the holder at the written request of (i)
Borrower’s Chief Executive Officer, Chief Financial Officer or Chief Accounting
Officer, any one acting alone, who are authorized to request advances and direct
the disposition of any advances until written notice of the revocation of such
authority is received by the holder at the office designated above, or (ii) any
person, with respect to advances deposited to the credit of any deposit account
of Borrower, which advances, when so deposited, shall be conclusively presumed
to have been made to or for the benefit of Borrower regardless of the fact that
persons other than those authorized to request advances may have authority to
draw against such account. The holder shall have no obligation to determine
whether any person requesting an advance is or has been authorized by Borrower.

(c)     Application of Payments. Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof. All payments credited to principal shall be applied
first, to the outstanding principal balance of this Note which bears interest
determined in relation to the Base Rate, if any, and second, to the outstanding
principal balance of this Note which bears interest determined in relation to
LIBOR, with such payments applied to the oldest LIBOR Period first.

PREPAYMENT:

(a)     Base Rate. Borrower may prepay principal on any portion of this Note
which bears interest determined in relation to the Base Rate at any time, in any
amount and without penalty.

(b)     LIBOR. Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to LIBOR at any time and in the minimum
amount of One Million Dollars ($1,000,000); provided however, that if the
outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance thereof. In consideration of Bank providing this prepayment

 

Amended and Restated Revolving Note



--------------------------------------------------------------------------------

option to Borrower, or if any such portion of this Note shall become due and
payable at any time prior to the last day of the LIBOR Period applicable thereto
by acceleration or otherwise, Borrower shall pay to Bank immediately upon demand
a fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such LIBOR Period matures,
calculated as follows for each such month:

 

  (i) Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the LIBOR Period applicable thereto.

 

  (ii) Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such LIBOR Period at LIBOR in effect on the date of prepayment
for new loans made for such term and in a principal amount equal to the amount
prepaid.

 

  (iii) If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum zero percent (0.00%) above the
Prime Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).

EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of June 1, 2014, as
amended from time to time (the “Credit Agreement”). Any default in the payment
or performance of any obligation under this Note, or any defined event of
default under the Credit Agreement, shall constitute an “Event of Default” under
this Note.

MISCELLANEOUS:

(a)     Remedies. Upon the occurrence of any Event of Default, the holder of
this Note, at the holder’s option, may declare all sums of principal and
interest outstanding hereunder to be immediately due and payable without
presentment, demand, notice of nonperformance, notice of protest, protest or
notice of dishonor, all of which are expressly waived by Borrower, and the
obligation, if any, of the holder to extend any further credit hereunder shall
immediately cease and terminate. Borrower shall pay to the holder immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of the holder’s in-house counsel), expended or incurred
by the holder in connection with the enforcement of the holder’s rights and/or
the collection of any amounts which become due to the holder under this Note,
and the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.

 

Amended and Restated Revolving Note



--------------------------------------------------------------------------------

(b)     Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of California.

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

MARCUS & MILLICHAP, INC. By:   LOGO [g234118g07m87.jpg] Name:   Martin E. Louie
Title:   Senior Vice President and CFO

 

Amended and Restated Revolving Note